Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-14, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11-5, 7-14, and 16-19 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display apparatus.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display apparatus comprising: 
a liquid crystal panel including a plurality of subpixels;
a backlight unit comprising backlight circuitry and including a white light source and a blue light source; and
a processor configured to:
identify a difference between a color temperature of the white light source
and a target color temperature; and
control the display apparatus to adjust a light emitting intensity of the blue light source and adjust an aperture ratio of at least one of the plurality of subpixels based on the identified difference between the color temperature of the white light source and the target color temperature.”.
Referring to independent claims 10 and 19, the claims are allowed for same reason as set forth in independent claim 1.
Referring to claims 2-5, 7-9, 11-14, and 16-18 are allowable based upon dependent on independent claims 1 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/            Examiner, Art Unit 2624                        

/KENT W CHANG/            Supervisory Patent Examiner, Art Unit 2624